962 F.2d 13
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Lincoln Lane ADDLEMAN, Jr. Plaintiff-Appellant,v.Chase RIVELAND;  Lawrence Kincheloe, Warden;  David Burt;Carol Lee Moses;  Stan Hasen, Defendants-Appellees.
No. 89-35800.
United States Court of Appeals, Ninth Circuit.
April 23, 1992.

1
DISMISSED.

ORDER

2
Appellant attempts to appeal the district court's denial of a temporary restraining order and refusal to appoint counsel.   His case continues to be active, however, in the district court.   Appellees have not filed a brief and have waived their right to an appearance.   No excerpt of record is before us.   The district court will not forward its record because the case is still being litigated and motions are pending.   Under the circumstances, this appeal is ordered dismissed.   Appellant shall await the final adjudication of his lawsuit before filing a new notice of appeal.


3
DISMISSED.